Citation Nr: 1235364	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  09-46 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased rating for service-connected degenerative disc disease of the cervical spine with chronic strain, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for a neurological disability of the upper and lower extremities.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from March 1987 to December 2006. 

This appeal to the Board of Veterans Appeals  (Board) arises from a November 2008 rating decision of the Detroit, Michigan, Regional Office (RO), of the Department of Veterans Affairs (VA) in Chicago, Illinois, which denied a claim for service connection for numbness and tingling of the upper and lower extremities, and which denied a claim for an increased rating for service-connected degenerative disc disease of the cervical spine with chronic strain, evaluated as 10 percent disabling.

In April 2012, the Veteran was afforded a hearing before F. Judge Flowers, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

The issue of entitlement to service connection for a neurological disability of the upper and lower extremities is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected degenerative disc disease of the cervical spine with chronic strain is shown to be productive of complaints of pain, and some limitation of motion, but not forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, a combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, or incapacitating episodes. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for service-connected degenerative disc disease of the cervical spine with chronic strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Ratings

The Veteran asserts that an increased rating is warranted for her service-connected degenerative disc disease of the cervical spine with chronic strain.  At her hearing, held in July 2012, the Veteran testified that she had symptoms that included pain, muscle spasms, and limited motion, and that she was taking several medications for pain.  

With regard to the history of the Veteran's cervical spine disability, the Veteran's service treatment reports show.  See 38 C.F.R. § 4.1 (2011).  

In April 2007, the RO granted service connection for degenerative disc disease of the cervical spine with chronic strain, evaluated as 10 percent disabling.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002).  

In December 2007, the Veteran filed her claim for an increased rating.  In November 2008, the RO denied the claim.  The Veteran has appealed.  

With regard to the history of the disability in issue, the Veteran's service treatment reports show that she received treatment for cervical spine symptoms beginning in the 1990s.  In August 2004, she was noted to have cervical spine DDD (degenerative disc disease).  See 38 C.F.R. § 4.1 (2011).   

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4. 

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

The Board initially notes that the Veteran has not been diagnosed with intervertebral disc syndrome, that she is not shown to have "incapacitating episodes" as defined at 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5293.  See e.g. March 2011 VA examination report.  Service connection is not currently in effect for intervertebral disc syndrome.  Therefore, the provisions at 38 C.F.R. § 4.71a, DC 5243, and the "Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes" are not for application.  

Under 38 C.F.R. § 4.71a, DC 5237 (lumbosacral or cervical strain), and DC 5242 (degenerative arthritis of the spine) (see also DC 5003), are rated under the "General Rating Formula for Diseases and Injuries of the Spine." 

The General Rating Formula provides that a 20 percent rating is warranted for: Forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A Note to the General Rating Formula for Diseases and Injuries of the Spine provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, and left and right lateral flexion are to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Note (2).  

The Board finds that a rating in excess of 10 percent is not warranted.  The only ranges of motion recorded for the low back are found as follows: an October 2008 VA examination report shows that the Veteran's cervical spine had forward flexion to 40 degrees, extension to 30 degrees, lateral flexion to 45 degrees, bilaterally, and spinal rotation to 45 degrees, bilaterally.  A March 2011 VA examination report shows that the Veteran's cervical spine had forward flexion to 40 degrees, extension to 40 degrees, lateral flexion to 40 degrees, bilaterally, and spinal rotation to 50 degrees, bilaterally.  The Board further notes that VA progress notes include several findings of a 40 to 50 percent limitation of lateral flexion and rotation in 2008, and a January 2010 VA progress note indicates that there was a 30 percent limitation of flexion, left lateral rotation, and left lateral flexion (in each case, specific degrees of motion were not provided).  Accordingly, the Veteran is shown to have forward flexion to no less than 30 degrees, or a combined range of motion of the cervical spine less than 170 degrees.  The criteria for a rating in excess of 10 percent are not shown to have been met, and the claim must be denied. 

With respect to possibility of entitlement to an increased evaluation under 38 C.F.R. §§ 4.40 and 4.45, the Board has also considered whether an increased rating could be assigned on the basis of functional loss due to the Veteran's subjective complaints of pain.  DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995); VAGCOPPREC 9-98, 63 Fed. Reg. 56704 (1998).  VA progress notes, and private reports dated in 2008, show that the Veteran has received multiple treatments for pain, to include physical therapy, and apparently with epidural injections in 2008.  Several VA progress notes dated in 2008 note strength of 4+/5 or greater.  A February 2008 VA magnetic resonance imaging (MRI) study for the cervical spine contains an impression noting disc herniation at C5-6, with an annular tear, with no significant central canal stenosis or neural foraminal narrowing.  A September 2008 VA MRI study contains an impression noting degenerative disc disease with disc ridge complexes worse at C5-6, no significant central stenosis, and mild foraminal stenosis at C5-6.  With regard to other relevant findings, the October 2008 VA examination report shows that strength was 4/5 on flexion, extension, and lateral bend, and in the upper extremities.  Upper extremity reflexes were 2+.  The relevant diagnosis was cervical spine degenerative disc disease.  The ranges of motion during active, passive, and three repetitive motions were the same.  There was no additional functional impairment due to pain, weakness, fatigability, incoordination, or flare-ups.  There were no assistive devices, and no incapacitating episodes or radiation of pain, and no neurologic findings or effects on the usual occupation or daily activities.  The March 2011 VA examination report shows that the Veteran complained of mostly right-sided cervical spine pain that extends from the upper right extremity.  She also complained of muscle tightness and occasional numbness and tingling into her upper extremities, with current use of Tramadol.  On examination, there were no gait irregularities.  There was no evidence of paraspinal muscle spasms.  The upper extremities had 5/5 strength.  There was good sensation throughout.  Deep tendon reflexes of the upper extremities were symmetrical.  She had good motor strength throughout.  An MRI was noted to show degenerative disc disease throughout with disc protrusions, and a disc ridge complex at C5-6 with some mild to moderate central stenosis at that level.  There was bilateral foraminal stenosis, worse at C4-5 and C5-6.  The impression was degenerative disc disease of the cervical spine with mild central canal stenosis and bilateral stenosis at C5-6 with intermittent upper extremity radiculopathy.  The ranges of motion during active, passive, and three repetitive motions were the same.  There was no additional functional impairment due to pain, weakness, fatigability, incoordination, or flare-ups.  There were no assistive devices, and no incapacitating episodes or radiation of pain, and no neurologic findings or effects on the usual occupation or daily activities.  In summary, when the ranges of motion in the cervical spine are considered together with the evidence as to spinal pathology, and functional loss, to include the findings pertaining to neurologic deficits, muscle strength, and the lack of evidence of muscle atrophy, the Board finds that the evidence does not warrant a rating in excess of 10 percent.  

In deciding the Veteran's increased rating claim, the Board has considered the determinations in Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased rating for separate periods based on the facts found during the appeal period.  The Board does not find evidence that the rating for the Veteran's cervical spine disability should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record from the day the Veteran filed the claim to the present supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period.  

In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in February 2008.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal has been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA medical records.  The Veteran has been afforded examinations.  The Board concludes, therefore, that a decision on the merits at this time does not violate the VCAA, nor prejudice the Veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

A rating in excess of 10 percent for service-connected degenerative disc disease of the cervical spine with chronic strain is denied.  


REMAND

With regard to the claim for a neurological disability of the upper and lower extremities, the Board first notes that the RO characterized the issue as a claim for "numbness and tingling" of the upper and lower extremities.  However, VA generally does not grant service connection for symptoms which have not been associated with trauma or a disease process.  See e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The Board has therefore characterized the issue as stated on the cover page of this decision.  

In March 2011, the Veteran was afforded a VA examination.  The diagnosis was "was degenerative disc disease of the cervical spine with mild central canal stenosis and bilateral stenosis at C5-6 with intermittent upper extremity radiculopathy."  The examiner further stated that the Veteran's neck pain and radicular symptoms were at least as likely as not military- related.

In April 2011, the RO requested additional development.  The RO stated, "Need from the examiner - As noted - at the time of the 3/11 VA examination, there was no objective findings and no diagnostic testing was done."  The RO requested that an examiner "evaluate the veteran's extremities to include any diagnostic testing.  Provide all diagnoses and indicate whether any diagnosis is related to the cervical spine or low back condition."  

That same month, a supplemental opinion was received from a VA physician who reviewed the Veteran's records, but who did not examine the Veteran.  The VA physician concluded that no additional testing was necessary, as the Veteran had previously undergone work-up that included MRI and X-ray testing.  The physician concluded that it was less likely as not that the Veteran's numbness of her upper extremities was related to her service-connected cervical spine disability, "because no numbness was found on examination, and therefore there is no objective evidence of any numbness of the extremity."

The Board has determined that additional development is required.  The March 2011 VA examination report was not created in association with a review of the Veteran's claims file.  In addition, although the physician who provided the April 2011 supplemental opinion did state that he had reviewed the Veteran's claims files, his opinion shows that he did not provide an opinion as to the Veteran's claimed symptoms in her lower extremities.  Finally, the Board points out that the March 2011 VA examination report shows that the examiner indicated that radiculopathy was present, that this is at odds with the conclusion in the supplemental opinion, and that this discrepancy is not explained in the supplemental opinion.  Therefore, in order to resolve this issue, another examination and opinion should be obtained.  See 38 C.F.R. § 4.2 (2011); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); see also Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000).  

The Veteran is advised that it is her responsibility to report for any examination and to cooperate in the development of her claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2011).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a neurological examination, in order to ascertain the nature and etiology of any neurological disorder of her upper and lower extremities.  The claims folder and a copy of this REMAND should be reviewed by the examiner, and the examiner must annotate the examination report that the claims file was in fact made available for review in conjunction with the examination. 

The examiner must be provided with a list of the Veteran's service-connected disabilities.  

a)  The examiner should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that any diagnosed neurological disorder of the upper or lower extremities was caused by the Veteran's service.  

b)  If, and only if, the examiner determines that a neurological disorder of the upper or lower extremities was not cause by the Veteran's service, the examiner should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that any diagnosed neurological disorder of the upper or lower extremities was caused by, or aggravated by, a service-connected disability, to include a disability of the lumbar or cervical spine. 

c)  If the examiner finds that the Veteran has neurological disorder of the upper or lower extremities that have been aggravated by service-connected disability, the examiner should provide an opinion as to the extent of the aggravation and provide a baseline level of severity prior to the aggravation.  

d)  "Aggravation" is defined as a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.  

e) The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide a detailed rationale for his/her opinion.

2.  Readjudicate the issue on appeal.  If any part of the determination remains unfavorable to the appellant, she should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence, and applicable law and regulations considered.  The appellant and his representative should be given an opportunity to respond to the SSOC.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


